Citation Nr: 1741916	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-21 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

Entitlement to service connection for bilateral hearing loss.
.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.
This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter "Agency of Original Jurisdiction" (AOJ)).  The case is now under the jurisdiction of the Detroit, Michigan RO.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's left ear hearing loss disability is related to his active service, and whether right ear hearing loss began in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.  Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Veteran had active service during a period of war, and his DD-214 form reflects that he was awarded the Combat Infantryman Badge and Army Commendation Medal.  As such, the Veteran is presumed to have engaged in combat, so the combat provisions of 38 U.S.C.A. § 1154(b) are applicable.  Therefore, the Board concedes that the Veteran's claimed hearing loss did occur in or was aggravated by his service, however the Veteran must still demonstrate that he has a current hearing loss disability that is linked to service in order to establish his entitlement to service connection for hearing loss.

Analysis

The Veteran contends that he is entitled to service connection for a bilateral hearing loss disability on account of his time spent during active duty in Vietnam.  The Veteran contends that as a light weapons infantryman, he was constantly exposed to weapons fire, mortar, and intense combat noise that caused his bilateral hearing loss.

Service treatment records indicate that at the Veteran's induction audiogram, dated October 1967, revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-10
-15
LEFT
15
5
5
5
0

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  Since the induction audiogram predated the October 31, 1967 cutoff point for the use of ASA units, it is assumed that those threshold figures were recorded in ASA units.  Accordingly, the original threshold figures from the induction audiogram were converted into ISO units.  

At the time of separation, the Veteran's audiogram showed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
N/A
5
LEFT
5
5
5
N/A
15

An examination of the ears and hearing was normal, and the Veteran reported that his ears and hearing were normal.  Thus, no hearing loss disability was shown at separation.  The Veteran also reported that his ears and hearing functioned normally.

An October 2008 VA medical record shows that the Veteran started to report symptoms of tinnitus at this time.  At a follow up audiology consult in November 2008, the Veteran reported hearing loss and constant tinnitus since his service in Vietnam.  He also denied any occupational or recreational activities that would contribute to his hearing loss.  The Veteran's audiology results showed mild to moderate sensorineural hearing lost above 4000 Hertz (Hz), word recognition of 96 percent, and a speech reception threshold of 10 decibels.  The audiologist noted that the Veteran was a borderline candidate for a hearing aid, and recommended the use of hearing aids to manage his tinnitus, however the Veteran refused.  In February 2009 the Veteran attempted to follow up with the audiologist regarding his tinnitus.  The audiologist noted that the Veteran had only been to the clinic once for hearing testing, but was not examined by an ear, nose, and throat (ENT) specialist.  She also noted that the Veteran had borderline normal hearing through 4000 Hz.

In November 2009 the Veteran was examined by a VA audiologist who noted that the Veteran had normal hearing at the time of induction, and that his hearing continued to be normal at the time of separation.  The Veteran reported that his hearing loss developed from his time in Vietnam where he was exposed to artillery, mortars, and land mines, and that he did not have any ear protection.  His audiogram revealed the following pure tone thresholds, (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
30
LEFT
10
15
15
25
40

His right ear speech recognition score was 92, and left ear was 98.  Based on these results, the Veteran was diagnosed with mild sensorineural hearing loss, not disabling, at 4000 Hz in his right ear, and mild sensorineural hearing loss at 4000 Hz in his left ear.  The examiner opined that the Veteran's hearing loss was less likely as not due to military noise exposure, her rationale being that the Veteran only reported his hearing loss about seven years earlier.  The examiner noted that the Veteran's hearing was normal at separation, however certain frequencies were not tested.  Since there were no results for those frequencies, the examiner could not determine whether there was any threshold shift associated with noise exposure that could have caused the Veteran's other claim of tinnitus.

A March 2010 statement from the Veteran described his in service noise exposure.  He described Air Force bombing runs where bombs were dropped and exploded very close to him.  He also described being exposed to noise from helicopters that he was transported in, and also from artillery and mortar fire.  Notably, the Veteran reported first noticing the ringing in his ears after one of the Air Force bombing runs.  He concluded that he felt his overall hearing had diminished over the years, and that he should have used a hearing aid when he was recommended to do so by the audiologist in 2008.

In a subsequent July 2010 VA examination, the examiner first summarized the results of her previous August 2009 exam by stating that she found that the Veteran's hearing loss was less likely as not due to military noise exposure based on its onset within the past seven years, and the presence of normal hearing at separation.  During this exam, the Veteran reported that he had noticed his hearing loss since his military service.  The results of his audiogram revealed the following pure tone thresholds, (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
40
LEFT
20
15
15
30
45

The Veteran's left ear speech recognition score was 98, and his right ear score was 94.  His speech recognition performance was excellent for both ears.  The Veteran was diagnosed with mild sensorineural hearing loss in both ears.  The examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or the result of military noise exposure.  In support of this opinion, the examiner noted that both the Veteran's induction and separation exams showed normal hearing levels.  The examiner also noted that although higher frequencies were not tested at the time of separation, therefore making it difficult to determine whether a threshold shift occurred, the Veteran's current hearing loss only slightly exceeded the normal amount of hearing loss due to aging.  The examiner also noted that even though the Veteran was reporting that his hearing loss began during service, in his last examination he had reported that his hearing loss started seven years earlier.   

In the most recent VA examination conducted in November 2011, the Veteran's audiogram revealed the following pure tone thresholds, (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
35
45
LEFT
15
20
15
35
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The audiological findings revealed that acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were normal for both ears.   The Veteran was diagnosed with sensorineural hearing loss in both ears.  The examiner again found that it was less likely than not that the Veteran's hearing loss was the result of military service.  She explained that at separation, hearing was normal in both ears.  She noted that the Veteran's July 2010 exam showed moderate sensorineural hearing loss.  The examiner stated that during the July 2010 exam, the Veteran reported that his hearing loss began seven to eight years prior to that exam.  This contradicts the prior July 2010 opinion because the Veteran had reported that his hearing loss began in service during that exam.  This may be a misstatement by the examiner, confusing the November 2009 VA examination where the Veteran did report that his hearing loss began seven to eight years prior to that exam.  The Veteran noted that his hearing loss impacted his daily life, including his ability to work.  He did report that his hearing had improved since he received a hearing aid.  The Veteran also reported having some recreational noise exposure due to his boat.  The examiner found that age and general health were greater factors relative to the Veteran's hearing loss rather than acoustic trauma in service. 

During a February 2013 medical visit for an eye condition, the physician reported that the Veteran had no hearing problems or swallowing speech issues.  However within that same compilation of records, under a list of the Veteran's medical problems, hearing loss was included with the relevant diagnostic code.

In March 2017, an advisory medical opinion was obtained from a Board certified otolaryngologist.  The specialist determined that it was at least as likely as not that the Veteran's current left-sided sensorineural hearing loss had its onset in service or was causally related to the events in service.  In support of the conclusion, the specialist noted that while prior examiners were correct that the entrance and separation examinations demonstrated hearing that was considered within normal limits when accounting for conversion from American Standards Association to International Standards Organization for hearing testing, there was a 15 decibel shift at 4000 Hz in the left ear.  The specialist noted that shifts greater than 10 decibels were outside the test retest probability of an audiogram, thus the 15 decibel threshold shift likely represented the onset of sensorineural hearing loss on the left side, even though the hearing threshold was within normal limits.  The specialist also explained that exclusive threshold shifts at 4000 Hz were commonly seen in noise-induced hearing loss, and that a worsening significant threshold shift at 4000 Hz, in a male age 20-22 with previously normal hearing, who was exposed to acoustic trauma like the Veteran had been with regard to his combat service, was at least as likely as not related to acoustic trauma incurred while in service.

Furthermore, the specialist explained that while there were conflicting reports as to the onset of hearing loss, it was not unreasonable to speculate that the threshold shift was perceived by the Veteran as onset of slight hearing loss, but at a different examination, he reported that the hearing loss didn't start to affect his quality of life until later on in life as his hearing continued to worsen.  The specialist did indicate that this was speculation, but regardless of discrepancies in the subjective reporting, the objective testing on entrance and separation examinations demonstrated a significant threshold shift in the left ear, thus signifying onset of hearing loss.  The examiner concluded that while the Veteran's overall hearing thresholds remained within normal limits of hearing during service, the threshold shift observed demonstrated that it was at least as likely as not that the Veteran's left-sided hearing loss had its onset in service.  The specialist noted that since there was not a significant threshold shift in the right ear, the issue of right-sided hearing loss could not be resolved with resorting to speculation.

The above medical and lay evidence clearly demonstrates that the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  As the Board accepts that the Veteran was exposed to hazardous noise in service, the remaining question is whether his current hearing loss disability is related to service.  For the reasons that follow, the Board finds that a nexus has been shown, and consequently service connection is warranted for a left ear hearing loss disability.

In this case, the Board finds the medical evidence both for and against the claim to be both competent and credible.  The medical experts disagree in conclusion as to whether the Veteran's current sensorineural hearing loss disability results from the accepted history of acoustic trauma in service.  Notably, the United States Court of Appeals for Veterans Claims (CAVC) has observed that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the Veteran.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  

The March 2017 advisory medical opinion issued by the specialist concluded that for the left ear, it was at least as likely as not that the history of noise exposure contributed to the Veteran's hearing loss based upon the threshold shift observed during service.  This opinion was based on an accurate factual predicate - knowledge and medical evidence of the Veteran's history of hearing impairment.  Although, the November 2009, July 2010, and November 2011 VA examinations found that it was less likely than not that the Veteran's hearing loss was caused by or related to his exposure to noise while in service and referenced the lack of any observable hearing loss disability in service, they failed to take into consideration the considerable threshold shift that occurred between the time of entry and separation in service. 

Furthermore, the November 2011 VA examination cited the discrepancies between the Veteran's reports of the onset of his hearing loss, as support for the rationale that the Veteran's hearing loss did not result from service.  However, in the March 2017 opinion, the specialist offered an explanation for why the Veteran may have reported different dates of onset.  Thus, the March 2017 medical opinion reflects a thorough review of the Veteran's symptoms and medical history, and therefore the Board finds it probative in this matter and entitled to equal, if not more weight, than the negative VA opinions of record.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hearing loss disability of the left ear is related to his active service.  As such, service connection is warranted for hearing loss of the left ear.

As it pertains to the right ear, the March 2017 specialist noted that the issue of right sided hearing loss could not be resolved without resorting to speculation.  As discussed above, the Veteran was awarded the Combat Infantryman Badge for his combat service.  As such, the combat provisions of 38 U.S.C.A. § 1154(b) are applicable.  

The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Here, the Veteran has reported that his bilateral hearing loss began during combat.  Thus, pursuant to 38 U.S.C.A. § 1154(b) and Reeves, the Veteran's report of decreased right ear hearing acuity during combat is presumed although not detected on audiometric examination.  He currently manifests sensorineural hearing loss, which is a chronic disease under 38 C.F.R. § 3.309(a).  Medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition as defined in 38 C.F.R. § 3.309(a) in service, or during an applicable presumptive period, and that he later manifests the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  Thus, pursuant to Groves, the Board finds that the Veteran's right ear hearing loss first began in service.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


